DETAILED ACTION
Claim Objections
Claims 1, 14 and 20 are objected to because of the following informalities: 
In claim 1 (line 14) “abuts against the lower member” should recite --abuts against the upper member--.
In claim 14 (line 17) “abuts against the lower member” should recite --abuts against the upper member--.
In claim 20 (line 17) “abuts against the lower member” should recite --abuts against the upper member--.
In claim 20 (line 18) “to the gate from being” should recite --to prevent the gate from being--.
For the purpose of examining the application, it is assumed that appropriate correction has been made.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5, 8-15 and 17-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 (lines 7-11) recites “a gate movably connected to the bollard panel… between an opened position and a closed position… wherein the gate includes an upper receiver, and wherein the upper receiver is positioned between the upper member and the lower member when in the closed position”.
Claim 1 fails to recite any limitations which enable one to properly determine what structural elements define the “gate” and what structural features define the “upper member” and “lower member” of the enclosure such to enable the “gate” to be moved between an opened position and a closed position “wherein the upper receiver is positioned between the upper member and the lower member when in the closed position”; it is unclear as to how such structural elements defining the “gate” structurally engage the upper and lower members of the enclosure to enable vertical raising or lowering movement of the gate relative to the enclosure, through the upper and lower members, between the opened and closed positions.  Claims 2, 3, 5 and 8-13 depend from claim 1 and are likewise rejected as being indefinite.
Claim 14 (lines 8-14) recites “a gate movably connected to the bollard panel… between an opened position and a closed position… wherein at least one of the plurality of gate members includes an upper receiver and a lower receiver, and wherein the upper receiver is positioned between the upper member and the lower member when in the closed position”.
Claim 14 fails to recite any limitations which enable one to properly determine what structural features define the “upper member” and “lower member” of the enclosure such to enable the gate to be moved between an opened position and a closed position “wherein the upper receiver is positioned between the upper member and the lower member when in the closed position”; it is unclear as to how the gate members structurally engage the upper and lower members of the enclosure to enable vertical raising or lowering movement of the gate members relative to the enclosure, through the upper and lower members, between the opened and closed positions.  Claims 15 and 17-19 depend from claim 14 and are likewise rejected as being indefinite.
Claim 20 (lines 8-14) recites “a gate movably connected to the bollard panel… between an opened position and a closed position… wherein at least one of the plurality of gate members includes an upper receiver and a lower receiver, and wherein the upper receiver is positioned between the upper member and the lower member when in the closed position”.
Claim 20 fails to recite any limitations which enable one to properly determine what structural features define the “upper member” and “lower member” of the enclosure such to enable the gate to be moved between an opened position and a closed position “wherein the upper receiver is positioned between the upper member and the lower member when in the closed position”; it is unclear as to how the gate members structurally engage the upper and lower members of the enclosure to enable vertical raising or lowering movement of the gate members relative to the enclosure, through the upper and lower members, between the opened and closed positions.  Claims 21-23 depend from claim 20 and are likewise rejected as being indefinite.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

Claim 17 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  
Claim 17 recites “wherein at least one of the plurality of gate members is comprised of an upper receiver and a lower receiver”.  Claim 14 (lines 11-12), from which claim 17 depends, recites “wherein at least one of the plurality of gate members includes an upper receiver and a lower receiver”.  Accordingly, claim 17 fails to further limit claim 14.
Applicant may cancel the claim(s), amend the claim(s) to place the claim(s) in proper dependent form, rewrite the claim(s) in independent form, or present a sufficient showing that the dependent claim(s) complies with the statutory requirements.
Allowable Subject Matter
Claims 1-3, 5, 8-15 and 17-23 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claims 1, 14 and 20 as best understood, McNew (US 2018/0077919) discloses the claimed bollard wall gate system with the exception of wherein the upper receiver is positioned between the upper member and the lower member when in the closed position; and wherein the locking device is removably inserted into the upper receiver of the gate within the enclosure when the gate is in the closed position such that the locking device abuts against the upper member of the enclosure to prevent the gate from being moved to the opened position.
There is no teaching or suggestion, absent the applicant’s own disclosure, for one having ordinary skill in the art before the effective filing date of the claimed invention to modify the bollard wall gate system disclosed by McNew to have the above mentioned elemental features.  Furthermore, such modifications would not be obvious.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MICHAEL P FERGUSON whose telephone number is (571)272-7081. The examiner can normally be reached M-F (10:00 am-7:00 pm EST).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Anna Momper can be reached on (571)270-5788. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

12/08/22
/MICHAEL P FERGUSON/Primary Examiner, Art Unit 3619